DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
Response to Arguments
4.	Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive in view of the amendment. 
	Applicant’s argument that the prior art fails to teach the amended limitations and that they do not teach the nozzles are located at a certain difference from the arc is not persuasive.  
The reference Kobayashi teaches that it is well known for the nozzles to be at a distance of 20 cm or less from the inner surface (para 0039), wherein the nozzles are also directed towards the arc and other inner wall surfaces (fig 1 and para 0039).  Since 20 cm or less reads on being between 150mm and 250mm, the prior art meets the amended claim limitation. 
	Applicant’s argument that the prior art fails to teach the nozzles are arranged along at least half an arc of an upper-part curved inner wall surface of the jar is not persuasive.  Kobayashi teaches nozzles arranged to be directed towards the inner wall surface including the seal (5) which is at the top of the bell jar (para 0038).  From fig 1 of Kobayashi, it is clearly seen that some nozzles of the plurality of nozzles are arranged to be directed towards at least half an arc of an upper-part curved inner wall surface of the jar.      
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 8/29/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al. (PG Pub U.S 2009/0188532) and further in view of Kobayashi et al. (PG Pub U.S 2005/0020866), Kurosawa (WO2012/063432; English Machine Translation provided by applicant) and Bovio et al. (PG Pub U.S 2013/0000672).
9.	Regarding claim 4, Endoh teaches a device (fig 1) for cleaning an inner wall surface of a bell jar (70) for use in production of polycrystalline silicon (abstract), by causing nozzle (53) to discharge a cleaning liquid at the inner wall surface (para 0034), the nozzles including first nozzle (53), the device comprising a first cleaning unit (50) including the first nozzle (53) of the device (para 0034), which are arranged to spray in vertical direction towards upper-part curved wall surface of the bell jar (figs 1 and 5, para 0033-0034 and 0036-0037; nozzle 53 arranged to spray in vertical direction; aligned parallel to vertical axis P, wherein in upward movement of them as both are rotating along axis P nozzle 53 is directed to upper part curved surface), the arc passing an apex of the upper-part curved inner wall surface (fig 1, top of jar 72 makes arc with center being apex); and a rotating motor and an elevating motor (20/30) configured to cause the first cleaning unit to move relative to the bell jar (para 0029-0033 and 0036-0037), in a state where the nozzles of the device is in a first state in which the first nozzles of the first cleaning unit are put close to the upper-part curved inner wall surface (0036-0037; when nozzles are moved up vertically).  
10.	But Endoh fails to teach the cleaning liquid containing abrasive particles.  However, Kurosawa teaches a system for cleaning bell jar used in production of polycrystalline silicon (pages 4-5 and claim 1) wherein it is known for the cleaning liquid to contain abrasive particles (pages 4-5, claim 1; ice grains).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cleaning liquid to contain abrasive particles as taught by Kurosawa in order to enhance removal of silicon.  
11.	Although present combination of Endoh and Kurosawa teaches nozzle (53) directed toward upper part curved wall surface of bell jar, it fails to specifically teach a plurality of nozzles arranged along at least half an arc of an upper-part curved inner wall surface of the bell jar.  However, Kobayashi teaches a cleaning device for inner surface of a reactor, wherein it is known to include nozzles (4) arranged along at least half an arc of an upper-part curved inner wall surface of the reactor (fig 1) (para 0038-0040) in order to reach the desired top upper part inner surface to be cleaned and distribute the cleaning fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Endoh to include a plurality of nozzles arranged along at least half an arc of an upper-part curved inner wall surface of the bell jar (first cleaning unit) in order to the distribute the cleaning fluid towards the desired top upper part inner surface to be cleaned. 
12.	Although the present combination of Endoh, Kurosawa, and Kobayashi teaches a first cleaning unit with first nozzles and wherein the drive mechanism moves the cleaning unit in a first state (vertically) and a second state (rotationally) (abstract and claim 1 of Endoh), it fails to specifically teach a second cleaning unit including second nozzles which are arranged along a shape of a cylindrical body lateral inner wall surface in a height direction of the bell jar, and the rotating motor and an elevating motor configured to cause the second cleaning unit to move relative to the jar in a state wherein the nozzles are in a second state in which the second nozzles of the second cleaning unit are put close to the cylindrical body lateral inner wall surface.  
13.	However, Bovio also teaches a device (figs 1 and 4-6) for cleaning an inner wall surface of a bell jar for use in production of polycrystalline silicon (abstract and para 0018), wherein it is known to have a cleaning unit including nozzles (one pair of 132 and 134) which are arranged to spray along a shape of a cylindrical body lateral inner wall surface in a height direction of the bell jar (para 0027-0028), and the rotating motor and an elevating motor (120/124/126) configured to cause the cleaning unit to move relative to the jar in a state wherein the nozzles are in a state in which the nozzles of the cleaning unit are put close to the cylindrical body lateral inner wall surface (claim 1, para 0022-0023, and 0031-0032, also by rotation of actuator to rotate the nozzles within the jar) in order to distribute the cleaning liquid to enhance cleaning of the interior of the bell jar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endoh to include a second cleaning unit including second nozzles which are arranged along a shape in a height direction of a cylindrical body lateral inner wall surface of the bell jar as taught by Bovio, and for the rotating motor and an elevating motor of Endoh to be further configured to cause the second cleaning unit to move relative to the jar in a state wherein the nozzles are in a second state in which the nozzles of the cleaning unit are put close to the cylindrical body lateral inner wall surface as taught by Bovio in order to distribute the cleaning liquid to enhance cleaning of the interior of the bell jar.  Thus, from the combination of references, the rotating motor and an elevating motor is configured to move the first and second cleaning unit such that first nozzles of the first cleaning unit are put close to upper part curved wall surface by the vertical movement (first state) and to move the second nozzles of the second cleaning unit close to the cylindrical body lateral inner wall surface by rotational movement (second state).         
14.	The present combination of Endoh, Kobayashi, Kurosawa, and Bovio fails to teach the distance between the first nozzles and the second nozzles is 150mm to 250mm.  However, Kobayashi further teaches that it is well known for the nozzles to be at a distance of 20 cm or less (reads on between 150mm to 250mm) from the inner surface in order to ensure the sprayed fluid reaches the aimed inner wall surfaces (para 0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzles of the present combination of Endoh, Kobayashi, Kurosawa, and Bovio such that they are a distance of 20 cm or less as further taught by Kobayashi in order to ensure the sprayed fluid reaches the aimed inner wall surfaces.  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
15.	Regarding claim 5, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches wherein the rotating motor causes the first cleaning unit to move in the first state (abstract, claim 1, and para 0031-0036 of Endoh); and the elevating motor causes the second cleaning unit to move in the second state (abstract, claim 1, and para 0031-0036 of Endoh). 
16.	Regarding claim 6, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches the rotating motor casues the first cleaning unit to move in the first state (0036-0037 of Endoh), but fails to teach the second cleaning unit further includes third nozzles of the device, the third nozzles being arranged in a ring form along a shape of the cylindrical-body lateral inner wall surface in a circumferential direction of the bell jar; and the elevating motor causes the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface. 	
17.	However, Bovio further teaches teach the second cleaning unit further includes third nozzles of the device (nozzles 132 and 134 on multiple shafts 124), the third nozzles being arranged in a ring form along a shape in a circumferential direction of the cylindrical-body lateral inner wall surface of the bell jar (para 0021 and 0027-0028, fig 1, nozzles arranged in circumferential direction since each pair is on each different shaft thus forming a ring); and a elevating motor (120/124/126) causes the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface (claim 1, para 0022-0023, and 0031-0032, also by rotation of actuator to rotate the nozzles within the jar) in order to increase distribution of the cleaning liquid within the bell jar.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the second cleaning unit further includes third nozzles of the device, the third nozzles being arranged in a ring form along a shape in a circumferential direction of the cylindrical-body lateral inner wall surface of the bell jar; the elevating motor causes the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface as further taught by Bovio in order to increase distribution of the cleaning liquid within the bell jar. 	
18.	Regarding claim 7, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches wherein the rotating motor and elevating motor (20/30) are provided outside a cleaning space (fig 1, para 0031 of Endoh).
19.	Regarding claim 8, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches a flow path (23) of the cleaning liquid which extends from a rotating section (22) of the device to each of the nozzles (para 0029 of Endoh), but fails to teach the flow path being flexible.  However, Kurosawa further teaches that it is known for the flow path associated with the cleaning liquid to be flexible (hose reads on flexible) (pages 4-5 and, claim 1) in order to easily accommodate the fluid source.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the flow path to be flexible as further taught by Kurosawa in order to easily accommodate the fluid source.    
20.	Regarding claim 9, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches the device further comprises a bell jar rotating motor (trey 10) configured to cause the bell jar to move, in at least one of the first state (claim 1, para 0026-0027 and 0036 of Endoh, wherein lowering the open edge of the jar onto the trey in which the shaft/nozzle is inserted reads on bell jar driving section so first cleaning unit is put in first state closer to upper curved inner wall surface of bell jar). 
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714